DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 08/30/2019.  Claims 1-18 are pending in the application. As such, Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 08/30/2019 have been accepted and considered by the Examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
5.	 Claims 1-18 are found allowable over the prior art of record for at least the following rationale. 
(I. Liao, C. Chiang, Y. Wang and S. Chen, "Speaker Adaptation of SR-HPM for Speaking Rate-Controlled Mandarin TTS," in IEEE/ACM Transactions on Audio, Speech, and Language Processing, vol. 24, no. 11, pp. 2046-2058, Nov. 2016), hereinafter referred to as LIAO.
At best, LIAO teaches Speaker Adaptation of SR-HPM for Speaking Rate-Controlled Mandarin Text-to-Speech (TTS) architectures comprising, see e.g., “…a structural maximum a posteriori (SMAP) speaker adaptation approach to adjusting the speaking rate (SR)-dependent hierarchical prosodic model (SR-HPM) of an existing SR- 
    PNG
    media_image1.png
    487
    607
    media_image1.png
    Greyscale
controlled Mandarin text-to-speech system to a new speaker’s data for producing a new 
    PNG
    media_image2.png
    373
    628
    media_image2.png
    Greyscale
voice is discussed…small SR coverage of the adaptation data…is solved by using the existing SR-HPM that was trained from a speech corpus of wide SR coverage as an informative prior…data sparseness problem resulting from the large number of parameters of the SR-HPM to be adjusted…hierarchically organizing the SR-HPM parameters into decision trees so as to be efficiently adjusted by the SMAP method…effectiveness of the proposed approach is evaluated on speech databases of five new speakers...” (See e.g., LIAO, Abstract, §§ II, III, Figs. 2, 3).
Lin et al., (Y. Lin and C. Chiang, "Deep learning-based speaking rate-dependent hierarchical prosodic model for Mandarin TTS," 2017 Asia-Pacific Signal and Information Processing Association Annual Summit and Conference (APSIPA ASC), 2017, pp. 1237-1242), hereinafter referred to as LIN.
Further, LIN evidences, see e.g., how “…Speaking Rate-dependent Hierarchical Prosodic Model (SR-HPM) is a syllable-based statistical prosodic model…as a prosody generation model in a speaking rate-controlled text-to-speech system for Mandarin, and two Chinese dialects: Taiwan Min and Si-Xian Hakka. Excited by the success of utilizing deep learning (DL) techniques in parametric speech synthesis based on the HMM-based speech synthesis system, 
    PNG
    media_image3.png
    484
    531
    media_image3.png
    Greyscale
this study aims to improve the performance of the SR-HPM in prosody generation by replacing the conventional cascaded statistical sub-models with DL-based models, i.e. the DL-based SR-HPM. Each of the sub-model is first independently realized by a 
    PNG
    media_image4.png
    411
    542
    media_image4.png
    Greyscale
specially designed DL-based model based on its input-output characteristics. Then, all sub-models are cascaded and unified as one deep neural structure with their parameters being obtained by an end-to-end (linguistic feature-to-prosodic acoustic feature) optimization manner…” (See e.g., LIN Abstract, Abstract, §§ II, III, Figs. 1, 2, 3).
Notwithstanding, LIAO in view LIN’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1, 7, 9, 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiang et al. (C. Chiang, "Cross-Dialect Adaptation Framework for Constructing Prosodic Models for Chinese Dialect Text-to-Speech Systems," in IEEE/ACM Transactions on Audio, Speech, and Language Processing, vol. 26, no. 1, pp. 108-121, Jan. 2018), hereinafter referred to as CHIANG, discloses see e.g., “…an efficient cross-dialect adaptation framework for constructing prosodic models for Chinese dialect text-to-speech systems…employing the structural maximum a posteriori method that hierarchically organizes the dialect speaking rate-dependent hierarchical prosodic model parameters into decision trees to facilitate parameter estimations…” (See e.g., CHIANG, Abstract).
Please, see form PTO-892 for more details. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656